COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Publicaciones E. Impresos Paso Del Norte        §             No.08-22-00044-CV
  S. De R.L. De C.V. and Publicaciones
  Paso del Norte, S.A. De C.V.,                   §               Appeal from the

                          Appellants,             §          County Court at Law No. 3

                                                  §          of El Paso County, Texas

  Javier Corral Jurado,                           §            (TC# 2020DCV0919)

                          Appellee.               §


                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until August 24, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Francisco J. Ortega, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before August 24, 2022.

       IT IS SO ORDERED this 25th day of July, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.